      Case 7:17-cv-08943-CS-JCM Document 690 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO
 CLERVEAUX; CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;
 DOROTHY MILLER; HILLARY MOREAU;
 and WASHINGTON SANCHEZ,                                  17 Civ. 8943 (CS) (JCM)

                           Plaintiffs,

              v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELIA, IN HER                       [PROPOSED] JUDGMENT
 CAPACITY AS THE COMMISSIONER OF
 EDUCATION OF THE STATE OF NEW
 YORK,

                           Defendants.


       WHEREAS, the above-captioned matter, having come before trial, and this Court having

found for Plaintiffs and having found that Plaintiffs are entitled to a fee award under 52 U.S.C. §

10310(e), and having awarded Plaintiffs attorneys’ fees and costs, including expert fees;

       WHEREAS, Plaintiffs filed Plaintiffs’ Motion for Attorneys’ Fees and Costs, ECF No.

598, the District filed a Memorandum of Law in Opposition to Plaintiffs’ Motion for Attorneys’

Fees and Costs, ECF No. 631, and Plaintiffs filed a Reply Memorandum of Law in Support of

Plaintiffs’ Motion for Attorneys’ Fees and Costs, ECF No. 649;

       WHEREAS, Magistrate Judge McCarthy issued a Report and Recommendation (the

“R&R”), ECF No. 671;

       WHEREAS, Plaintiffs filed Plaintiffs’ Objection to Magistrate Judge McCarthy’s R&R,

ECF No. 674, the District filed the District’s Objection to the R&R, ECF No. 676, and Plaintiffs

and the District had the opportunity to respond to the other’s objections, ECF Nos. 681 and 682;
      Case 7:17-cv-08943-CS-JCM Document 690 Filed 03/23/21 Page 2 of 2




        WHEREAS, this Court held a hearing on March 5, 2021 in which all parties were

represented by counsel and provided an opportunity to be heard;

       WHEREAS, this Court delivered its decision on the fee dispute between the parties during

the March 5, 2021 hearing;

       WHEREAS, this Court, having considered all of the above submissions and the R&R, has

adopted certain findings in the R&R and overruled and modified certain other findings in the R&R

consistent with the law and for the reasons stated during the March 5, 2021 hearing;

       WHEREAS, this Court found that Plaintiffs are entitled to a fee award of $3,902,452 on

account of the work of Latham & Watkins LLP, $924,826.04 on account of the work of the New

York Civil Liberties Union, $192,463.92 in expert witness fees, and $426,398.03 in costs, for a

total fee award of $5,446,139.99;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

       1.      Judgment is hereby entered in favor of Plaintiffs for a fee award in the amount of

$5,446,139.99 plus daily interest following March __, 2021, at the prevailing statutory post-

judgment interest rate pursuant to 28 U.S.C. 1961.




Dated: White Plains, New York
      _______________, 2021

                                                     ___________________________________

                                                            Hon. Cathy Seibel, U.S.D.J.




                                                2
